Citation Nr: 1522363	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for diabetes mellitus type II.  

2.  Service connection for hypertension.

3.  Service connection for Barrett's esophagitis. 

4.  Service connection for bronchial asthma.  

5.  Entitlement to an initial rating in excess of 30 percent for sarcoidosis in the right lung.   


REPRESENTATION

Appellant (Veteran) represented by:	Dale K. Graham 



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty between August 1953 and October 1973.    

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

An issue regarding service connection for an acquired psychiatric disorder has been raised by the record in a statement received in April 2015.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In a February 2012 statement, the Veteran requested a hearing before the Board via video conference hearing convened at the RO.  In an April 2015 statement from the Veteran's previous authorized representative (Disabled American Veterans), the request for a video conference hearing is reiterated.   

Based on the foregoing, the Veteran should be scheduled for a video conference hearing before the Board.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in Muskogee, Oklahoma.  The Veteran and his representative should be notified of the date and time of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

